 

Exhibit 10.2

AMENDED AND RESTATED

U.S. PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED U.S. PLEDGE AND SECURITY AGREEMENT (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Security Agreement”) is entered into as of June 29, 2018 by and among Urban
Outfitters, Inc., a Pennsylvania corporation (the “Company”) and the other
grantors listed on the signature pages hereto (each, together with their
successors and permitted assigns, and, together with any additional entities
which become parties to this Security Agreement by executing a Security
Agreement Supplement hereto in substantially the form of Annex I hereto, a
“Grantor”, and, collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (together with its successors and permitted
assigns, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below.

PRELIMINARY STATEMENT

WHEREAS, the Company and certain subsidiaries of the Company are party to that
certain Credit Agreement, dated as of July 1, 2015 (the “Existing Credit
Agreement”) with the several banks and other financial institutions parties
thereto and JPMorgan Chase Bank, N.A., as administrative agent;

WHEREAS, the Company, certain subsidiaries of the Company, the several banks and
other financial institutions party thereto and the Administrative Agent have
agreed to amend and restate the Existing Credit Agreement and enter into that
certain Amended and Restated Credit Agreement, dated as of the date hereof (as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, it is the intent of the parties thereto that the Credit Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that the Credit Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrowers (as
defined in the Credit Agreement) outstanding thereunder;

WHEREAS, it is a condition precedent to the obligation of the Lenders (as
defined in the Credit Agreement) to make their respective extensions of credit
to the Borrowers under the Credit Agreement that the Grantors shall have
executed and delivered this Security Agreement to the Administrative Agent for
the ratable benefit of the Secured Parties (as defined in the Credit Agreement);

NOW, THEREFORE, each Grantor is entering into this Security Agreement in order
to induce the Lenders to enter into and extend credit to the Borrowers under the
Credit Agreement and to secure the Secured Obligations that it has agreed to
guarantee pursuant to Article X of the Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1Terms Defined in Credit Agreement.  All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

Section 1.2Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

Section 1.3Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under those contracts in excess of $2,500,000 set forth on Exhibit H
hereto, and any other material contracts in excess of $2,500,000, and any and
all amendments, supplements, extensions, and renewals thereof including all
rights and claims of the Grantors now or hereafter existing: (a) under any
insurance, indemnities, warranties, and guarantees provided for or arising out
of or in connection with any of the foregoing agreements; (b) for any damages
arising out of or for breach or default under or in connection with any of the
foregoing contracts; (c) to all other amounts from time to time paid or payable
under or in connection with any of the foregoing agreements; or (d) to exercise
or enforce any and all covenants, remedies, powers and privileges thereunder.

“Books” means, with respect to any Person, all of such Person’s books and
records relating to the Collateral, whether tangible or electronic (including
all of its records indicating, summarizing, or evidencing such Collateral).

“Chattel Paper” means, with respect to any Person, all chattel paper (as defined
in Article 9 of the UCC) relating to such Person’s Accounts, Credit Card
Accounts, or Inventory, including, without limitation, tangible chattel paper
and electronic chattel paper relating to such Accounts, Credit Card Accounts, or
Inventory.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party or from the Administrative Agent to
a third party (including any bailee, consignee, customs broker, freight
forwarder, carrier, or other similar Person) in possession of any Collateral or
any landlord of any real property where Collateral is or may be located other
than a retail store location, as such landlord waiver or other agreement may be
amended, restated, supplemented or otherwise modified from time to time.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Concentration Account” means each Deposit Account (other than a Funding
Account) maintained with the Administrative Agent or another financial
institution reasonably acceptable to the Administrative Agent, in each case,
that is subject to a Deposit Account Control Agreement, which Concentration
Accounts are identified on Exhibit B (as such Exhibit may be supplemented from
time to time in accordance with Section 8.22).

 

2

--------------------------------------------------------------------------------

 

“Control” shall have the meaning set forth in Section 8-106 of Article 8 of the
UCC or, if applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of
the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Card Accounts” means any “payment intangibles,” as defined in the UCC,
receivables or other rights to payment of a monetary obligation due to any
Grantor from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Grantor.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
deposit account maintained by such Grantor with such banking institution.

“Deposit Accounts” means, with respect to any Person, any deposit account (as
defined in Article 9 of the UCC) and, in any event, including, without
limitation, any deposit account associated with any lockbox arrangement,
checking or other demand deposit account, concentration, time, savings, passbook
or similar account maintained with a bank and all cash, and all other property
from time to time deposited therein or otherwise credited thereto.

“Documents” means, with respect to any Person, all documents (as defined in
Article 9 of the UCC) in respect of such Person’s Collateral.

“Excluded Account” means (a) Deposit Accounts (other than Retail Store Deposit
Accounts) with an aggregate closing daily balance not in excess of $1,500,000,
(b) Retail Store Deposit Accounts with an aggregate closing daily balance not in
excess of $2,500,000 and which are swept on a periodic basis in accordance with
Section 7.1(a) into one or more Concentration Accounts, (c) any zero balance
account and zero balance sub-account that is linked to one or  more
Concentration Accounts and (d) any Securities Account with a closing daily
balance, together with all such Securities Accounts excluded pursuant to this
clause (d), not in excess of $10,000,000; provided that the Funding Accounts and
Concentration Accounts of the Grantors (regardless of the amount on deposit at
any time in such account) shall not be Excluded Accounts.

“Excluded Asset” shall have the meaning set forth in Article II.

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any first-tier Foreign Subsidiary, which, pursuant to the terms
of the Credit Agreement, is not required to guaranty the Secured Obligations and
all of the stock of any Subsidiary of any Foreign Subsidiary.  For the purpose
of this definition, “voting stock” means, with respect to any issuer, the issued
and outstanding shares of each class of stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)) and joint venture
interests, to the extent the pledge thereof is prohibited by the applicable
organizational documents, contract or agreement and such prohibition on
assignment is enforceable in accordance with the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

3

--------------------------------------------------------------------------------

 

“General Intangibles” shall mean General Intangibles (as defined in Article 9 of
the UCC) arising from the sale of Inventory, Accounts or Credit Card Accounts,
or which evidence, constitute proceeds of, or arise with respect to or relate
to, any Accounts, Credit Card Accounts, or Inventory of such Person, or which
arise under or relate to any license, contract, permit, or franchise with
respect to any Accounts, Credit Card Accounts, or Inventory of such Person.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” means, with respect to any Person, all instruments (as defined in
Article 9 of the UCC) arising from the sale of Inventory, Accounts or Credit
Card Accounts, or evidencing, constituting proceeds of, or arising with respect
to any Accounts, Credit Card Accounts, Inventory, or Chattel Paper of such
Person, including, without limitation, Promissory Notes relating to any of the
foregoing.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means the Pledged Interests and all other Collateral
consisting of Instruments (excluding checks), Securities and other Investment
Property, whether or not physically delivered to the Administrative Agent
pursuant to this Security Agreement.

“Pledged Interests” means all of each Grantor’s right, title and interest in and
to all of the Equity Interests now owned or hereafter acquired by such Grantor
(excluding Excluded Equity), regardless of class or designation, including,
without limitation, that listed on Exhibit G (as such Exhibit may be
supplemented from time to time in accordance with Section 8.22), and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Equity
Interests, the right to receive any certificates representing any of the Equity
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and the right to receive all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

4

--------------------------------------------------------------------------------

 

“Proceeds” shall have the meaning set forth in Article II.

“Promissory Notes” shall have the meaning set forth in Article 9 of the UCC.

“Receivables” means (a) all Accounts and Credit Card Accounts and (b) all
Chattel Paper, Investment Property, Documents, Instruments and General
Intangibles to the extent that they are Collateral or arise from Proceeds of the
Collateral.

“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full (whether or not the Obligations under the Credit Agreement
were ever accelerated), the Secured Parties holding in the aggregate at least a
majority of the aggregate net early termination payments and all other amounts
then due and unpaid from any Grantor to the Secured Parties in respect of the
Secured Obligations, as determined by the Administrative Agent in its reasonable
discretion.

“Retail Store Deposit Account” means any Deposit Account that is an operating
account and sub-accounts associated therewith (a) maintained by any Grantor
solely for the use of one or more of its retail stores, (b) into which payments
received from customers are directly deposited, and (c) which is neither a
Concentration Account nor any other account to which amounts held in other
deposit accounts of the Grantors are swept, which Retail Store Deposit Accounts
are identified as such on Exhibit B (as such Exhibit may be supplemented from
time to time in accordance with Section 8.22) or any supplement thereto approved
by the Administrative Agent and the Borrower Representative.

“Retained Retail Balance” means, with respect to each Retail Store Deposit
Account, an amount reasonably determined by such Grantor to be required for the
operating needs of the applicable retail store or stores to which such Retail
Store Deposit Account relates, which such amount, measured immediately after
giving effect to the applicable cash sweep conducted in accordance with Section
7.1(a), shall not exceed, together with the Retained Retail Balances of all
other Retail Store Deposit Accounts, $1,500,000.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Securities Account” shall have the meaning set forth in Article 8-501 of the
UCC.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
securities intermediary holding securities owned by such Grantor’s or on such
Grantor’s behalf, and the Administrative Agent with respect to control of all
securities, cash and Cash Equivalents held in a securities account maintained by
such Grantor with such securities intermediary.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

 

5

--------------------------------------------------------------------------------

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” means, with respect to any Person, all of the
supporting obligations (as defined in Article 9 of the UCC) issued in support of
the Accounts, Credit Card Accounts, Chattel Paper, Documents (including
electronic documents), or Instruments owing to such Person.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, to secure the
prompt and complete payment and performance of the Secured Obligations, a
security interest in all of its right, title and interest in, to and under all
of such Grantor’s personal property described below, whether now owned by or
owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade name or derivations thereof), and regardless of where
located (all of which will be collectively referred to as the “Collateral”):

(a)all Accounts and Credit Card Accounts;

(b)all Inventory;

(c)all Deposit Accounts and Securities Accounts, all Investment Property, cash
and Cash Equivalents in any such Deposit Accounts or Securities Accounts, and
all lockboxes associated with any of the foregoing;

(d)all Pledged Interests;

(e)all Documents to the extent evidencing or relating to the Collateral
described in clauses (a) through (d) above;

 

6

--------------------------------------------------------------------------------

 

(f)all Chattel Paper to the extent evidencing or relating to the Collateral
described in clauses (a) through (d) above;

(g)all Instruments to the extent evidencing or relating to the Collateral
described in clauses (a) through (d) above;

(h)all Commercial Tort Claims to the extent relating to the Collateral described
in clauses (a) through (d) above;

(i)all Books;

(j)all General Intangibles (other than Patents, Trademarks and Copyrights and
Investment Property) necessary for the realization upon Collateral or evidencing
or relating to the Collateral described in clauses (a) through (d) above;

(k)all Supporting Obligations;

(l)all of such Grantor’s cash and Cash Equivalents that now or hereafter come
into the possession, custody, or control of any Secured Party; and

(m)all of the proceeds (including all cash proceeds and noncash proceeds) and
products, whether tangible or intangible, of any of the foregoing property
described in clauses (a) through (l) above, including proceeds of insurance or
Commercial Tort Claims covering any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Securities Accounts,
Documents, Instruments, Pledged Interests, Inventory, General Intangibles (other
than Patents, Trademarks and Copyrights and Investment Property), Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition with respect to
any of the Collateral described above, the proceeds of any award in condemnation
with respect to any of the Collateral described above, and all proceeds of any
loss of, damage to or destruction with respect to any of the Collateral
described above of the Grantors, whether insured or not insured, and, to the
extent not otherwise included, any indemnity, warranty or guaranty payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral (collectively, the “Proceeds”), in each case howsoever such Grantor’s
interest therein may arise or appear (whether by ownership, security interest,
claim or otherwise; provided, however, notwithstanding the foregoing or anything
herein to the contrary, the Collateral shall not include, and no Grantor shall
grant or be deemed to have granted a security interest, collateral assignment or
other Lien in any of the following (collectively, the “Excluded Assets”):

(i)any of any Grantor’s rights or interests in or under any license, contract,
permit, instrument, security or franchise or any of its rights or interests
thereunder included in the Collateral (in this Section, referred to as “such
Contract”) in the event that such a grant would, under the terms of such
Contract, result in a breach of the terms of, or constitute a default under,
such Contract; provided that (x) rights to payment under any such Contract shall
be included in the Collateral to the extent permitted thereby or by Section
9-406, 9-407, 9-408 or 9-409 of the UCC, and (y) all proceeds paid or payable to
any Grantor from any sale, transfer or assignment of such Contract and all
rights to receive such proceeds shall be included in the Collateral; and
provided, further, that any such Contract will be excluded from Collateral under
this clause (i) only to the extent and for so long as any of the consequences
set forth in this clause (i) will result and will cease to be excluded from
Collateral under such clause and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result;

 

7

--------------------------------------------------------------------------------

 

(ii)all rights, interests, priorities and privileges relating to any Real Estate
and any leases, licenses or sub-leases relating to any Real Estate or rental
payments therefrom, and any right to sue at law or in equity for any damage
thereto, any condemnation or taking thereof, and any other impairment, including
the right to receive all proceeds and damages therefrom, other than, in each
case, in respect of any Real Estate that is subject to a mortgage;

(iii)any Deposit Account or Securities Account (A) maintained solely as payroll,
pension, medical, employee wage or benefit accounts or social security laws
(including withholding tax payments related thereto), (B) maintained solely as
sales tax or other tax accounts, (C) maintained solely as escrow accounts,
fiduciary or trust accounts, and accounts otherwise held exclusively for the
benefit of third parties, other than the Company and its Subsidiaries or their
Affiliates, or (D) that are maintained solely to hold customer deposits,
deposits for sweepstakes payments or deposits in connection with laws or
regulations in respect of gift cards;

(iv) any asset to the extent a security interest or Lien in such asset would
result in costs or consequences as reasonably determined in writing by the
Company and the Administrative Agent with respect to the granting or perfecting
of a security interest that is excessive in view of the benefits to be obtained
by the Secured Parties;

(v)Excluded Equity;

(vi)vehicles and other assets subject to certificates of title; and

(vii)Trademarks, Patents and Copyrights and licenses thereof;

provided, however, that “Excluded  Assets” shall not include any Proceeds,
products, substitutions or replacements of any Excluded Asset (unless such
Proceeds, products, substitutions or replacements would themselves constitute an
Excluded Asset under paragraphs (i) through (vii)); and provided, further, that
any such property or asset that at any time ceases to satisfy the criteria for
an Excluded Asset and constitutes Collateral (whether as a result of the
applicable Grantor obtaining any necessary consent, any change in applicable
law, or otherwise), shall no longer be an Excluded Asset.  Each Grantor hereby
represents and warrants that the Excluded Assets (other than any Trademarks,
Patents and Copyrights), when taken as a whole, are not material to the business
operations or financial condition of the Grantors, taken as a whole.  The
priority of the Administrative Agent’s Lien in any of the Collateral shall be
subject to the terms of any applicable Intercreditor Agreement with respect to
Permitted Term Loan Indebtedness.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement) to the Administrative Agent and the Lenders that:

Section 3.1Title, Authorization, Validity, Enforceability, Perfection and
Priority.  Such Grantor has good and valid rights in or the power to transfer
the Collateral and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens permitted under Section 6.02 of the Credit Agreement, and has
full power and authority to grant to the Administrative Agent the security
interest in the Collateral pursuant hereto.  The execution and

 

8

--------------------------------------------------------------------------------

 

delivery by such Grantor of this Security Agreement has been duly authorized by
proper corporate, limited liability company or partnership proceedings of such
Grantor, and this Security Agreement constitutes a legal valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit D (as such Exhibit may
be supplemented from time to time in accordance with Section 8.22), the
Administrative Agent will have a fully perfected first priority security
interest in that Collateral of such Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 6.02 of the
Credit Agreement.

Section 3.2Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A (as such Exhibit may be supplemented from time to time in accordance
with Section 8.22 or to reflect changes resulting from transactions permitted
under the Loan Documents).

Section 3.3Principal Location.  Such Grantor’s mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), are disclosed in Exhibit A (as such
Exhibit may be supplemented from time to time in accordance with Section 8.22);
such Grantor has no places of business except those set forth in Exhibit A and
new locations established in accordance with Section 3.4.

Section 3.4Collateral Locations.  All of such Grantor’s locations where
Collateral is located are listed on Exhibit A excluding retail store locations
which have been established but for which Grantors are not required to deliver a
supplement to such Exhibit pursuant to Section 8.22 (as such Exhibit may be
supplemented from time to time in accordance with Section 8.22).  All of said
locations are owned by such Grantor except for locations (i) which are leased by
the Grantor as lessee and designated in Part VII(b) of Exhibit A excluding
retail store locations which have been established but for which Grantors are
not required to deliver a supplement to such Exhibit pursuant to Section 8.22
(as such Exhibit may be supplemented from time to time in accordance with
Section 8.22) and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part VII(c) of
Exhibit A (as such Exhibit may be supplemented from time to time in accordance
with Section 8.22).

Section 3.5Deposit Accounts; Securities Accounts.   All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit B (as such
Exhibit may be supplemented from time to time in accordance with Section 8.22),
which Exhibit B sets forth whether each such Deposit Account or Securities
Account is an Excluded Account, Concentration Account or a Retail Store Deposit
Account (if applicable).

Section 3.6Exact Name; Prior Names.  Such Grantor’s name in which it has
executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization.  Such Grantor has not, during the past five years,
been known by or used any other corporate or fictitious name, or been a party to
any merger or consolidation, or been a party to any acquisition.

Section 3.7Letter-of-Credit Rights and Chattel Paper.  Exhibit C (as such
Exhibit may be supplemented from time to time in accordance with Section 8.22)
lists all Letter-of-Credit Rights included in the Collateral with a value
individually or in the aggregate in excess of $2,500,000 and Chattel Paper

 

9

--------------------------------------------------------------------------------

 

included in the Collateral of such Grantor with a value individually or in the
aggregate in excess of $2,500,000.  All action by such Grantor reasonably
requested by the Administrative Agent to perfect the Administrative Agent’s Lien
on each item listed on Exhibit C (including the delivery of all originals and
the placement of a legend on such Chattel Paper as required hereunder) has been
duly taken.  The Administrative Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
to the extent permitted under Section 6.02 of the Credit Agreement.

Section 3.8Accounts, Credit Card Accounts and Chattel Paper.

(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts, Credit Card Accounts and Chattel Paper are and
will be correctly stated in all material respects (provided that the amounts
owing and due dates shall not be subject to a materiality qualification, except
for immaterial discrepancies not exceeding an amount or value equal to $250,000
in the aggregate) in the records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time.  As of the time when
each Account, each Credit Card Account or each item of Chattel Paper arises,
such Grantor shall be deemed to have represented and warranted that such
Account, Credit Card Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

(b)With respect to its Accounts (other than Credit Card Accounts) and Credit
Card Accounts, except as disclosed on the most recent Collateral Report and
except for any immaterial discrepancies as to any of the following clauses (i)
through (iv) not exceeding an amount or value equal to $250,000 in the
aggregate, (i) all Accounts (other than Credit Card Accounts) are Eligible Trade
Accounts and all Credit Card Accounts are Eligible Credit Card Accounts (it
being acknowledged, for the avoidance of doubt, that the representation and
warranty in this clause (i) shall be deemed true “in all material respects” for
purposes of clause (j) of the definition of Eligible Credit Card Accounts and
clause (f) of the definition of Eligible Trade Accounts in the Credit Agreement
if (and only if) discrepancies do not exceed such above-referenced amount of
$250,000); (ii) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and Collateral
Reports with respect thereto; (iii) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any material adverse change in such Account
Debtor’s financial condition; and (iv) such Grantor has no knowledge that any
Account Debtor has become insolvent or is generally unable to pay its debts as
they become due.

(c)In addition, with respect to all of its Accounts and Credit Card Accounts,
except as disclosed on the Collateral Report (specifically or by exclusion of
any such Account or Credit Card Account from the Borrowing Base Certificate),
(i) the amounts shown on all invoices, statements and the most recent Borrowing
Base Certificate with respect thereto are actually and absolutely owing to such
Grantor as indicated thereon and are not in any way contingent, (ii) no payments
that have been or shall be made thereon except payments immediately delivered to
a Concentration Account as required pursuant to Section 7.1; and (iii) to the
knowledge of a responsible officer of Grantor, all Account Debtors have the
capacity to contract.

Section 3.9Inventory.  With respect to any of its Inventory scheduled or listed
on the most recent Collateral Report, (a) such Inventory (other than Inventory
in transit) is located at one of such Grantor’s locations set forth on Exhibit A
excluding retail store locations which have been established but for which
Grantors are not required to deliver a supplement to such exhibit pursuant to
Section 8.22 (as such Exhibit may be supplemented from time to time in
accordance with Section 8.22), (b) no Inventory

 

10

--------------------------------------------------------------------------------

 

(other than Inventory in transit) is now, or shall at any time or times
hereafter be stored at any other location except as permitted by Section 4.1(f),
(c) such Grantor has good, indefeasible and merchantable title to such Inventory
and such Inventory is not subject to any Lien or security interest or document
whatsoever except for Liens to the extent permitted under Section 6.02 of the
Credit Agreement, (d) except as disclosed in the most recent Collateral Report
(specifically or by exclusion of any such Account or Credit Card Account from
the Borrowing Base Certificate), such Inventory is Eligible Inventory or
Eligible In-Transit Inventory of good and merchantable quality, free from any
defects, (e) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or the payment of any monies to any third party upon such sale or
other disposition, (f) to the extent applicable, such Inventory has been
produced in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder and (g) the completion
of manufacture, sale or other disposition of such Inventory by the
Administrative Agent following the occurrence and during the continuance of an
Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject (without regard to the
right of the Administrative Agent to access any retail store location for such
purposes).

Section 3.10No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party and (b) in respect of Liens to the extent permitted under
Section 6.02 of the Credit Agreement.

Section 3.11Pledged Collateral.  

(a)Exhibit G (as such Exhibit may be supplemented from time to time in
accordance with Section 8.22) sets forth a complete and accurate list of all
Pledged Collateral owned by such Grantor.  Such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Exhibit G as being owned by it, free and clear of any Liens, except for any
Liens permitted by Section 6.02 of the Credit Agreement.  Such Grantor further
represents and warrants that (i) all Pledged Collateral owned by it constituting
an Equity Interest has been (to the extent such concepts are relevant with
respect to such Pledged Collateral) duly authorized, validly issued, are fully
paid and non- assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control and
(iv) all Pledged Collateral which represents Indebtedness owed to such Grantor
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness, is the legal, valid and binding obligation of such issuer and
such issuer is not in default thereunder.  

(b)In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any

 

11

--------------------------------------------------------------------------------

 

other Person is required for the pledge by such Grantor of such Pledged
Collateral pursuant to this Security Agreement or for the execution, delivery
and performance of this Security Agreement by such Grantor, or for the exercise
by the Administrative Agent of the voting or other rights provided for in this
Security Agreement or for the remedies in respect of the Pledged Collateral
pursuant to this Security Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally.  

(c)Except as set forth in Exhibit G (as such Exhibit may be supplemented from
time to time in accordance with Section 8.22), such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to such Grantor is subordinated in right of payment to other Indebtedness
(other than the Secured Obligations) or subject to the terms of an indenture.

Section 3.12Insurance.  Exhibit E sets forth a description of all insurance
maintained by or on behalf of the Grantors, and other Loan Parties and their
respective Restricted Subsidiaries as of the Effective Date.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated pursuant to the terms of the Credit Agreement, each
Grantor party hereto as of the date hereof agrees, and from and after the
effective date of any Security Agreement Supplement applicable to any Grantor
(and after giving effect to supplements, if any, to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated pursuant
to the terms hereof, each such additional Grantor agrees:

Section 4.1General.

(a)Collateral Records.  Such Grantor will keep proper books and records and
accounts in all material respects as to the Collateral owned by it.  In
accordance with Section 5.06 of the Credit Agreement, the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to such Grantor’s Collateral for internal use
by the Administrative Agent and the Lenders.

(b)Authorization to File Financing Statements; Ratification.  Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor subject to Liens permitted by Section 6.02 of the Credit
Agreement.  Any financing statement filed by the Administrative Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate such
Grantor’s Collateral by any description which reasonably approximates the
description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor.  Such Grantor also
agrees to furnish any such information described in the foregoing sentence to
the Administrative Agent promptly upon request.  Such Grantor also ratifies its
authorization for the Administrative Agent to have filed in any UCC jurisdiction
any initial financing statements or amendments thereto if filed prior to the
date hereof.

 

12

--------------------------------------------------------------------------------

 

(c)Further Assurances.  Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral owned by it and such other reports and information in connection
with its Collateral as the Administrative Agent may reasonably request, all in
such detail as the Administrative Agent may reasonably specify.  Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder or under Section 6.02 of the Credit Agreement;
provided, that in no event shall any Grantor be required to take any action to
perfect the Administrative Agent’s security interest on assets (other than
Inventory in-transit and Equity Interests in any first-tier CFC) which are
outside the U.S.

(d)Liens.  Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Liens to the extent permitted by Section 6.02
of the Credit Agreement.

(e)Other Financing Statements.  Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens to the extent permitted under Section 6.02 of the
Credit Agreement.  Such Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement naming the Administrative Agent as the secured party
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(f)Locations.  Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A excluding retail
store locations which have been established but for which Grantors are not yet
required to deliver a supplement to such Exhibit pursuant to Section 8.22 (as
such Exhibit may be supplemented from time to time in accordance with Section
8.22), (ii) otherwise change, or add to, such locations unless such Grantor
shall have obtained a Collateral Access Agreement for each such location to the
extent obtainment of a Collateral Access Agreement for such location is required
by Section 4.13 or (iii) change its principal place of business or chief
executive office from the location identified on Exhibit A, other than as
permitted by the Credit Agreement.

(g)Compliance with Terms.  Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all material
(individually or in the aggregate) agreements to which it is a party or by which
it is bound relating to such Collateral.

Section 4.2Receivables.

(a)Certain Agreements on Receivables.  Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence and continuance of
an Event of Default, such Grantor may reduce the amount of Accounts, Credit Card
Accounts and other Receivables arising from the sale of Inventory in accordance
with its then current policies (provided that such policies may not be changed
without the prior written consent of the Administrative Agent following the
occurrence and during the continuance of a Default) and in the ordinary course
of business.

 

13

--------------------------------------------------------------------------------

 

(b)Collection of Receivables.  Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce to the extent commercially
reasonable to do so, at such Grantor’s sole expense, all amounts due or
hereafter due to such Grantor under the Receivables owned by it.

(c)Delivery of Invoices.  Following the occurrence and during the continuance of
a Default, such Grantor will deliver to the Administrative Agent promptly upon
its reasonable request duplicate invoices with respect to each Account owned by
it bearing such language of assignment as the Administrative Agent shall
reasonably specify.

(d)Disclosure of Counterclaims on Receivables.  If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable in excess of $500,000 owned by such Grantor exists or (ii) if, to the
knowledge of such Grantor, any dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to any such Receivable in
excess of $500,000, such Grantor will promptly disclose such fact to the
Administrative Agent in writing.  Such Grantor shall send the Administrative
Agent a copy of each credit memorandum in excess of $500,000 promptly following
its issuance, and such Grantor shall promptly report each such credit memorandum
and each of the facts required to be disclosed to the Administrative Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.

(e)Electronic Chattel Paper.  Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper included
in the Collateral individually or in the aggregate in excess of $2,500,000 in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

Section 4.3Inventory.

(a)Maintenance of Goods.  Such Grantor will do all things reasonably necessary
to maintain, preserve, protect and keep its Inventory in good repair and working
and saleable condition in all material respects, except for damaged, defective
or obsolete goods arising in the ordinary course of such Grantor’s business.

(b)Returned Inventory.  If an Account Debtor returns any Inventory in excess of
$250,000 to such Grantor when no Event of Default exists, then such Grantor
shall promptly determine the reason for such return and shall issue a credit
memorandum to the Account Debtor in the appropriate amount.  Such Grantor shall
promptly report to the Administrative Agent any return involving an amount in
excess of $500,000.  Each such report shall indicate the reasons for the returns
and the locations and condition of the returned Inventory.  In the event any
Account Debtor returns Inventory in excess of $1,000,000 to such Grantor when an
Event of Default exists, such Grantor, upon the written request of the
Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent.  All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon.  Whenever any Inventory is returned, the related Account shall be
deemed ineligible to the extent of the amount owing by the Account Debtor with
respect to such returned Inventory and such returned Inventory shall not be
Eligible Inventory.

 

14

--------------------------------------------------------------------------------

 

(c)Inventory Count; Perpetual Inventory System.  Such Grantor will conduct a
physical count of its Inventory in accordance with its customary processes and
procedures under GAAP at least once per fiscal year in accordance with its
customary processes and procedures, and after and during the continuance of an
Event of Default, at such other times as the Administrative Agent reasonably
requests.  Such Grantor, at its own expense, shall deliver to the Administrative
Agent the results of each physical count, in such Grantor’s customary prescribed
format, which such Grantor has made, or has caused any other Person to make on
its behalf, of all or any portion of its Inventory.  Such Grantor will maintain
a perpetual inventory reporting system at all times.

Section 4.4Delivery of Instruments, Securities, Chattel Paper and
Documents.  Such Grantor will (a) deliver to the Administrative Agent
immediately upon execution of this Security Agreement the originals of all
Chattel Paper, Securities and Instruments constituting Collateral owned by it
(if any then exist) if the aggregate value thereof exceeds $1,000,000, (b) hold
in trust for the Administrative Agent upon receipt and promptly thereafter
deliver to the Administrative Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Administrative Agent’s
request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and promptly deliver to the Administrative
Agent) any Document  (other than electronic documents) evidencing or
constituting Collateral if the aggregate value thereof exceeds $1,000,000 and
(d) promptly upon the Administrative Agent’s request, deliver to the
Administrative Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit F hereto (the “Amendment”), pursuant to which such Grantor
will pledge such items constituting Collateral.  Such Grantor hereby authorizes
the Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all such Collateral owned by it set forth in such Amendments shall
be considered to be part of the Collateral.

Section 4.5Uncertificated Pledged Collateral.  Such Grantor will, as the
Administrative Agent shall direct, cause the appropriate issuers (and, if held
with a securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to either: (i) mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement, or (ii) cause the issuer to agree to comply with
instructions from the Administrative Agent as to such uncertificated securities
without further consent of such Grantor.  With respect to any Pledged Collateral
owned by it, such Grantor will take any actions necessary to cause (a) the
issuers of uncertificated securities which are Pledged Collateral and (b) any
securities intermediary which is the holder of any such Pledged Collateral, to
cause the Administrative Agent to have and retain Control over such Pledged
Collateral.  Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral in excess of $5,000,000 (individually and in the
aggregate) held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, giving
the Administrative Agent Control.

Section 4.6Pledged Collateral.

(a)Changes in Capital Structure of Issuers.  Except as permitted pursuant to the
Credit Agreement, such Grantor will not (i) permit or suffer any issuer of an
Equity Interest of its Subsidiaries constituting Pledged Collateral owned by it
to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets or merge or consolidate with any
other entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.

 

15

--------------------------------------------------------------------------------

 

(b)Issuance of Additional Securities.  Such Grantor will not permit or suffer
the issuer of an Equity Interest of its Subsidiaries constituting Pledged
Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to such Grantor.

(c)Registration of  Pledged  Collateral.  Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time during the existence of an Event
of Default at the option of the Administrative Agent.

(d)Exercise of Rights in Pledged Collateral.

(i)Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Administrative Agent
in respect of such Pledged Collateral (it being acknowledged, for the avoidance
of doubt, that sales, transfers, leases and other dispositions impacting Pledged
Collateral permitted under Section 6.05 of the Credit Agreement shall not be
deemed to have the effect of impairing such rights);

(ii)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral owned by it, including, without limitation, exchange, subscription or
any other rights, privileges, or options pertaining to any Equity Interest or
Investment Property constituting such Pledged Collateral as if it were the
absolute owner thereof;

(iii)Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than dividends
and interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral
(collectively referred to as the “Excluded Payments”); provided however, that
until actually paid, all rights to such distributions shall remain subject to
the Lien created by this Security Agreement; and

(iv)All Excluded Payments and all other non-cash distributions in respect of any
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

(e)Interests in Limited Liability Companies and Limited Partnerships.  Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

 

16

--------------------------------------------------------------------------------

 

Section 4.7Intellectual Property.

(a)Such Grantor will use its commercially reasonable efforts (i) to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the Administrative Agent of any License held by such Grantor which is
material to such Grantor's business and operations, and (ii) to enforce the
security interests granted hereunder in such License to the extent that it is
legally permissible for such Grantor to assign or grant to the Administrative
Agent a security interest in any such License in which such Grantor is the
licensee.

(b)Such Grantor shall notify the Administrative Agent promptly if it knows that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) owned by such Grantor and which is material and
necessary in such Grantor’s business or operations may become abandoned or
dedicated, or with respect to such material and necessary Patent, Trademark or
Copyright (now or hereafter existing) of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any such material and necessary Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.

(c)From and after such date (if any) on which the Administrative Agent is
granted a security interest in any Patent, Trademark or Copyright that is
material and necessary to such Grantor's business, (i) such Grantor, either
directly or through any agent, employee, licensee or designee, shall not file an
application for the registration of any such material and necessary Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
the Administrative Agent prior written notice thereof, and, (ii) upon request of
the Administrative Agent, such Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest on such Patent, Trademark
or Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby.

(d)Such Grantor shall take all commercially reasonable actions necessary or
reasonably requested by the Administrative Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing) material and necessary to its business, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and opposition and interference and cancellation proceedings, unless such
Grantor shall reasonably determine (with prior written notice to the
Administrative Agent) that such Patent, Trademark or Copyright is not material
to the conduct of such Grantor’s business.

(e)Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material and necessary for the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other commercially reasonable
actions as the Administrative Agent shall deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright.  In the event that
such Grantor institutes suit because any of its Patents, Trademarks or
Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8.

Section 4.8Commercial Tort Claims.  Such Grantor shall promptly after the same
is acquired by it, notify the Administrative Agent of any Commercial Tort Claim
and, unless the Administrative Agent otherwise consents, such Grantor shall
enter into an amendment to this Security Agreement, in the

 

17

--------------------------------------------------------------------------------

 

form of Exhibit F hereto, granting to Administrative Agent a first priority
security interest in such Commercial Tort Claim in excess of a claimed amount in
excess of $2,500,000.

Section 4.9Letter-of-Credit Rights.  If such Grantor is or becomes the
beneficiary of a letter of credit in excess of the stated amount of $2,500,000
that constitutes Collateral, it shall promptly, and in any event within five (5)
Business Days after becoming a beneficiary notify the Administrative Agent
thereof and cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Administrative Agent and (ii)
agree to direct all payments thereunder to a Concentration Account, all in form
and substance reasonably satisfactory to the Administrative Agent.

Section 4.10.Federal, State or Municipal Claims.  Such Grantor will promptly
notify the Administrative Agent of any Collateral in excess of $5,000,000
(individually or in the aggregate) which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

Section 4.11No Interference.  Such Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies;
provided that the foregoing shall not limit or restrict a Grantor from the
ordinary conduct of its business and any action or transaction permitted in
accordance with the Credit Agreement.

Section 4.12Reserved.

Section 4.13Collateral Access Agreements.  Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property (other than a retail store location), mortgagee of owned
property or bailee or consignee with respect to any warehouse, processor or
converter facility or other location (other than a retail store location) where
Collateral with a value in excess of $2,500,000 individually or $5,000,000 in
the aggregate is stored or located. With respect to such locations (other than a
retail store location) or warehouse space leased as of the Closing Date and
thereafter, at which Collateral is stored or located, if the Administrative
Agent has not received a Collateral Access Agreement as of the Effective Date
(or, if later, as of the date such location is acquired or leased), the U.S.
Borrowers’ Eligible Inventory at that location shall be excluded from the
Borrowing Base or subject to such Reserves as may be established by the
Administrative Agent.  After the Closing Date, no real property (other than a
retail store location) or warehouse space shall be leased by such Grantor and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date, unless and until a satisfactory Collateral
Access Agreement shall first have been obtained with respect to any such
location where Collateral is stored or located with a value in excess of
$2,500,000 individually or $5,000,000 in the aggregate and if it has not been
obtained, the U.S. Borrowers’ Eligible Inventory at that location shall be
excluded from the Borrowing Base or subject to the establishment of Reserves
acceptable to the Administrative Agent.  Such Grantor shall timely and fully pay
and perform its material obligations under all leases and other agreements with
respect to each leased location or third party warehouse where any Collateral is
or may be located.

Section 4.14.Deposit Account Control Agreements.  On or before the Effective
Date or such later date as provided in Section 5.18 of the Credit Agreement,
such Grantor will provide to the Administrative Agent promptly upon the
Administrative Agent’s request, a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, duly executed on behalf of
each financial institution holding a Deposit Account or Securities Account, as
applicable (other than, in each case, Excluded Accounts and Excluded Assets) of
such Grantor as set forth in this Security Agreement;

 

18

--------------------------------------------------------------------------------

 

provided that, the Administrative Agent may, in its reasonable discretion, defer
delivery of any such Deposit Account Control Agreement or Securities Account
Control Agreement, establish a Reserve with respect to any Deposit Account or
Securities Account (other than, in each case, Excluded Accounts and Excluded
Assets) for which the Administrative Agent has not received such Deposit Account
Control Agreement or Securities Account Control Agreement, and require such
Grantor to open and maintain a new Deposit Account or Securities Account with a
financial institution subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable.

Section 4.15Assigned Contracts. Upon the occurrence and during the continuance
of an Event of Default, such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to or for the benefit of the Administrative Agent of any Assigned
Contract held by such Grantor and to enforce the security interests granted
hereunder.  Such Grantor shall perform all of its material obligations under
each of its Assigned Contracts constituting a Credit Card Agreement, and shall
enforce all of its rights and remedies thereunder, in each case, as it deems
appropriate in its business judgment; provided however, that such Grantor shall
not take any action or fail to take any action with respect to its Assigned
Contracts constituting a Credit Card Agreement which would cause the termination
of an Assigned Contract constituting a Credit Card Agreement.  Without limiting
the generality of the foregoing, such Grantor shall take all action necessary or
appropriate to permit, and shall not take any action which would have a material
adverse effect upon, the enforcement of indemnification rights under any of its
Assigned Contracts constituting a Credit Card Agreement. Such Grantor shall
notify the Administrative Agent in writing, promptly after such Grantor becomes
aware thereof, of any event or fact which could give rise to a material claim by
it for indemnification under any of its Assigned Contracts constituting a Credit
Card Agreement, and shall diligently pursue such right and report to the
Administrative Agent on all further material developments with respect
thereto.  Such Grantor shall deposit into a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all amounts received by such Grantor as indemnification or
otherwise pursuant to its Assigned Contracts.  If such Grantor shall fail within
two Business Days after the Administrative Agent’s demand to pursue diligently
any rights under any of its Assigned Contracts constituting a Credit Card
Agreement, or if upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the direction of the Required
Secured Parties shall, directly enforce such Grantor's rights under any Assigned
Contract in the Administrative Agent's own name on behalf of the Secured
Parties, or in such Grantor’s name and may enter into such settlements or other
agreements with respect thereto as the Administrative Agent or the Required
Secured Parties, as applicable, shall determine.  In any suit, proceeding or
action brought by the Administrative Agent for the benefit of the Secured
Parties under any Assigned Contract for any sum owing thereunder or to enforce
any provision thereof, such Grantor shall indemnify and hold the Administrative
Agent and the other Secured Parties harmless from and against all expense, loss
or damage suffered by reason of any defense, setoff, counterclaims, recoupment,
or reduction of liability whatsoever of the obligor thereunder arising out of a
breach by such Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing from such Grantor to or
in favor of such obligor or its successors.  All such obligations of such
Grantor shall be and remain enforceable only against such Grantor and shall not
be enforceable against the Administrative Agent or the other Secured
Parties.  Notwithstanding any provision hereof to the contrary, such Grantor
shall at all times remain liable to observe and perform all of its duties and
obligations under its Assigned Contracts, and the Administrative Agent’s or any
other Secured Party’s exercise of any of their respective rights with respect to
the Collateral shall not release such Grantor from any of such duties and
obligations.  Neither the Administrative Agent nor any other Secured Party shall
be obligated to perform or fulfill any of such Grantor’s duties or obligations
under its Assigned Contracts or to make any payment thereunder, or to make any
inquiry as to the nature or sufficiency of any payment or property received by
it thereunder or the sufficiency of performance by any party thereunder, or to
present or file any claim, or to take any action to collect or enforce any
performance, any payment of any amounts, or any delivery of any property.

 

19

--------------------------------------------------------------------------------

 

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

Section 5.1.Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

(a)Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall prove to have been materially
incorrect when made or deemed made (it being understood and agreed that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b)Any Grantor shall fail to observe or perform any of the terms or provisions
of Article IV or Article VII.

(c)Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V) and such failure shall
continue unremedied for a period of thirty (30) days after the earlier of
knowledge of a Responsible Officer of a Borrower Representative of such breach
or notice thereof from the Administrative Agent.  

(d)The occurrence of any “Event of Default” under, and as defined in, the Credit
Agreement.

(e)Any Equity Interest which is included within the Collateral shall at any time
constitute a Security or the issuer of any such Equity Interest shall take any
action to have such interests treated as a Security unless (i) all certificates
or other documents constituting such Security have been delivered to the
Administrative Agent and such Security is properly defined as such under Article
8 of the UCC of the applicable jurisdiction, whether as a result of actions by
the issuer thereof or otherwise, or (ii) the Administrative Agent has entered
into a control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

Section 5.2Remedies.

(a)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:

(i)those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law  governing  the exercise
of a bank’s right of setoff or bankers’ lien) when a debtor is in default under
a security agreement;

(iii)give notice of sole control or any other instruction under any Deposit
Account Control Agreement or Securities Account Control Agreement in respect of
Collateral and take any action therein with respect to such Collateral;

 

20

--------------------------------------------------------------------------------

 

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and

(v)concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise all voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

(d)Upon the occurrence and during the continuance of an Event of Default, until
the Administrative Agent is able to effect a sale, lease, or other disposition
of Collateral, the Administrative Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Administrative Agent.  The Administrative Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

(e)Notwithstanding the foregoing, neither the Administrative Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

21

--------------------------------------------------------------------------------

 

(f)Each Grantor recognizes that, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above.  Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

Section 5.3Grantor’s Obligations Upon the Occurrence and Continuance of an Event
of Default.  Upon the request of the Administrative Agent after the occurrence
and during the continuance of an Event of Default, each Grantor will:

(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at such Grantor’s premises or elsewhere;

(b)permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

(e)at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts and Credit Card
Accounts; (ii) an aging of all Accounts and Credit Card Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts and Credit Card
Accounts.

Section 5.3Grant of Intellectual Property License.  For the purpose of enabling
the Administrative Agent to exercise the rights and remedies under the Credit
Agreement and each other Loan Document, including under this Article V at such
time as the Administrative Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Administrative Agent,

 

22

--------------------------------------------------------------------------------

 

for the benefit of the Administrative Agent and the other Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
intellectual property rights (including, without limitation Trademarks and
customer lists) now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and (b)
irrevocably agrees that the Administrative Agent may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Administrative Agent’s rights
under the Credit Agreement, this Security Agreement or any other Loan Document,
may sell Inventory which bears any Trademark owned by or licensed to such
Grantor and any Inventory that is covered by any Copyright owned by or licensed
to such Grantor and the Administrative Agent may finish any work in process and
affix any Trademark owned by or licensed to such Grantor and sell such Inventory
as provided herein.

Section 5.4Subordination.  Each Grantor hereby agrees that, upon the occurrence
and during the continuance of a Default, unless otherwise agreed in writing by
the Administrative Agent, all Indebtedness owing to it by any Loan Party or any
of their respective Subsidiaries shall be fully subordinated to the payment in
full in cash of such Grantor’s Secured Obligations or Guaranteed Obligations, as
the case may be.

Section 5.5Deficiency.  The Grantors shall remain liable, jointly and severally,
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Secured Obligations.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.1Account Verification.  The Administrative Agent may at any time, in
the Administrative Agent’s own name (following the occurrence and during the
continuance of a Default), in the name of a nominee of the Administrative Agent,
or in the name of any Grantor communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

Section 6.2Authorization for Administrative Agent to Take Certain Action.

(a)Subject to the last sentence of this Section 6.2(a), each Grantor irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney in fact, with the full power of substitution either in its
own name or in the name of such Grantor, (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(ii) to endorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Pledged Collateral or with

 

23

--------------------------------------------------------------------------------

 

securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations in accordance with the terms of the Credit Agreement,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for Liens to the extent permitted under Section 6.02 of the
Credit Agreement), (vii) to contact Account Debtors for any reason with respect
to Eligible Trade Accounts that are included in the Borrowing Base using the
name of a nominee of the Administrative Agent during a period prior to the
occurrence and continuance of a Default, (viii) to demand payment or enforce
payment of the Receivables in the name of the Administrative Agent or such
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (ix) to sign such Grantor’s name
on any invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables, (x)
to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, (xvi) to send verifications of
Eligible Trade Accounts included in the Borrowing Base to any Account Debtor,
(xvii) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral, and (xvii) to do all other
acts and things reasonably necessary to carry out this Security Agreement or any
other Loan Document; and such Grantor agrees to reimburse the Administrative
Agent to the extent provided in Section 9.03(a) of the Credit Agreement in
connection with any of the foregoing; provided, further, that this authorization
shall not relieve such Grantor of any of its obligations under this Security
Agreement or under the Credit Agreement.  The Administrative Agent agrees that
it shall not exercise any power-of-attorney granted in this Section 6.2(a) with
respect to subsections (ii), and subsections (viii) through and including (xvii)
until the occurrence and continuance of an Event of Default.

(b)All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.

Section 6.3Proxy.  SUBJECT TO THE LAST PROVISO OF THIS SECTION 6.3, EACH GRANTOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS ITS
PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) WITH RESPECT TO
ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY OF THE PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE
AGENT AS PROXY AND ATTORNEY-IN- FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE
PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS); AND SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND

 

24

--------------------------------------------------------------------------------

 

WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE
PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF); PROVIDED, HOWEVER, IN EACH CASE ABOVE, THE ADMINISTRATIVE AGENT SHALL
NOT EXERCISE ANY PROXY RIGHTS OR POWER OF ATTORNEY GRANTED IN THIS SECTION
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

Section 6.4Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR AFFILIATES, OR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS;

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

Section 7.1Collection of Receivables.

(a)Each Grantor shall cause each of its retail store locations to promptly
deposit all of its payments received from retail customers in one or more Retail
Store Deposit Accounts or Concentration Accounts and shall cause all amounts on
deposit in each Retail Store Deposit Account (other than, in each case, the
Retained Retail Balance) to be swept not less frequently than every five (5)
Business Days into one or more Concentration Accounts.

(b)Each Grantor shall cause all credit card processors and credit card issuers
to make all settlement and other payments due to such Grantor by wire transfer,
ACH or other electronic transfer to one or more Concentration Accounts or a
sub-account that is swept daily into a Concentration Account.

(c)Each Grantor shall direct all of its Account Debtors in respect of Accounts
to forward payments directly to a Concentration Account.  If any Grantor should
refuse or neglect to notify any Account Debtor to forward payments directly to a
Concentration Account after notice from the Administrative Agent, the
Administrative Agent shall be entitled to make such notification directly to
such Account Debtor.

(d)If notwithstanding the foregoing instructions, any Grantor receives any
proceeds of any Receivables (other than payments made by retail customers
directly to retail stores of the Grantors), such Grantor shall receive such
payments as the Administrative Agent’s trustee, and shall promptly deposit all
cash, checks or other similar payments related to or constituting payments made
in respect of Receivables received by it to a Concentration Account.

 

25

--------------------------------------------------------------------------------

 

Section 7.2Covenant Regarding New Deposit Accounts and Securities Accounts.
Before opening or replacing any Deposit Account or Securities Account (other
than, in each case, Excluded Accounts and Excluded Assets), each Grantor shall
(a) obtain the Administrative Agent’s consent in writing to the opening of such
Deposit Account or Securities Accounts (which consent shall not be unreasonably
withheld or delayed), provided that no such consent shall be required with
respect to any Retail Store Deposit Account, and (b) cause each bank or
financial institution or  securities intermediary in  which it  seeks to  open
any  such  Deposit Account or Securities Account, to enter into a Deposit
Account Control Agreement or Securities Account Control Agreement, as
applicable, with the Administrative Agent in order to give the Administrative
Agent Control of such Deposit Account or Securities Account.  Notwithstanding
anything to the contrary herein, any Grantor may open, close or replace any
Deposit Account or Securities Account that is an Excluded Account or Excluded
Asset without consent of the Administrative Agent and without entering into a
Deposit Account Control Agreement or Securities Account Control Agreement in
respect of such Deposit Account or Securities Account.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1Waivers.  Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made.  To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or
otherwise.  Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

Section 8.2Limitation on Administrative Agent’s and Other Secured Parties’ Duty
with Respect to the Collateral.  The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale.  The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any duty (except as
set forth in the immediately preceding sentence) as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Administrative Agent or such other Secured Party, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto.  To the extent that applicable law imposes duties on the
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that, in connection with the exercise of
such remedies, it is commercially reasonable for the Administrative Agent (i) to
fail to incur expenses deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain

 

26

--------------------------------------------------------------------------------

 

or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing internet sites that provide for  the  auction
of  assets  of  the  types  included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral.  Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2.  Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

Section 8.3Compromises and Collection of Collateral.  The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if an Event
of Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

Section 8.4Secured Party Performance of Debtor Obligations.  Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement but
has failed to do so after written notice and the Grantors shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 8.04.  The Grantors’ obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
within five Business Days of demand.

Section 8.5Specific Performance of Certain Covenants.  Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(e),
4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.13, 4.14, 5.3 or 8.6 of this Security
Agreement or in Article VII of this Security Agreement or in Section 5.10 of the
Credit Agreement will cause irreparable injury  to  the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate

 

27

--------------------------------------------------------------------------------

 

remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Administrative Agent or the other Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

Section 8.6.Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in the Credit Agreement
and notwithstanding any course of dealing between any Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in the Credit Agreement) shall be binding upon the Administrative Agent or
the other Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Secured Parties.

Section 8.7No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Administrative Agent or any other Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent with the concurrence or at the
direction of the applicable Lenders required under Section 9.02 of the Credit
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the other Secured Parties until the Secured Obligations have been paid in full.

Section 8.8Limitation by Law; Severability of Provisions.  All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

Section 8.9Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made.  In
the event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

28

--------------------------------------------------------------------------------

 

Section 8.10Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative
Agent.  No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, hereunder.

Section 8.11Survival of Representations.  All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

Section 8.12Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any, to the extent set forth in the Credit Agreement.  Any and all costs and
expenses incurred by the Grantors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Grantors.  The
provisions of Section 9.03 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

Section 8.13Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 8.14Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or at the discretion of the Administrative
Agent, a backup standby Letter of Credit satisfactory to the Administrative
Agent and the Issuing Bank has been delivered to the Administrative Agent as
required by the Credit Agreement) other than contingent indemnification
obligations as to which no claim has been made and no commitments of the
Administrative Agent or the other Secured Parties which would give rise to any
Secured Obligations are outstanding.

Section 8.15Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

Section 8.16CHOICE OF LAW.   THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

Section 8.17CONSENT TO JURISDICTION.  THE PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

Section 8.18WAIVER OF JURY TRIAL. THE PROVISIONS OF SECTION 9.10 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

 

29

--------------------------------------------------------------------------------

 

Section 8.19Indemnity.  The Grantors jointly and severally agree to reimburse
the Administrative Agent for its reasonable and documented fees and expenses
incurred hereunder to the full extent provided in, and subject to the terms and
conditions of, Section 9.03 of the Credit Agreement.

Section 8.20Counterparts.  This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.  Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

Section 8.21Credit Agreement.  In the event of any conflict between any
provision in this Security Agreement and a provision in the Credit Agreement,
such provision of the Credit Agreement shall govern (unless such provision of
this Security Agreement is necessary to comply with applicable Requirements of
Law, in which case such provision shall govern to the extent necessary to comply
therewith).

Section 8.22Supplements to Exhibits.  No less than once per fiscal quarter, and
upon the effectiveness of any joinder to this security Agreement in the form of
Annex I hereto, and otherwise from time to time upon the Administrative Agent’s
reasonable request, the Grantors shall promptly furnish such updates to the
information disclosed pursuant to this Agreement, including any Exhibits hereto,
such that such updated information is true and correct as of the date so
furnished.  The Grantors may deliver to the Administrative Agent supplements to
an Exhibit hereunder, which supplemental Exhibit shall, with the written consent
of the Administrative Agent, become part of the applicable Exhibit for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such consent by the Administrative Agent.

Section 8.23Confidentiality.  The provisions of Section 9.12 of the Credit
Agreement are hereby incorporated by reference mutatis mutandis.  

Section 8.24Amendment and Restatement. This Security Agreement amends and
restates the Pledge and Security Agreement dated as of July 1, 2015 (the
“Existing Security Agreement”). The obligations of the Grantors under the
Existing Security Agreement and the grant of security interest in the Collateral
by the Grantors under the Existing Security Agreement shall continue under this
Security Agreement, and shall not in any event be terminated, extinguished or
annulled, but shall hereafter be governed by this Security Agreement.  All
references to the “Security Agreement” in any Loan Document or other document or
instrument delivered in connection therewith shall be deemed to refer to this
Security Agreement and the provisions hereof, as the context requires.

ARTICLE IX

NOTICES

Section 9.1Sending Notices.  Any notice required or permitted to be given under
this Security Agreement shall be sent in accordance with Section 9.01 of the
Credit Agreement.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement.  It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the

 

30

--------------------------------------------------------------------------------

 

Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Page Follows]

 

 

31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

 

URBAN OUTFITTERS, INC.

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

J. FRANKLIN STYER NURSERIES, INC.

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

ANTHROPOLOGIE, INC.

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

URBAN OUTFITTERS WHOLESALE, INC.

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

URBAN OUTFITTERS WEST LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

FREE PEOPLE OF PA LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

URBN PUERTO RICO RETAIL LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

[Signature Page to Amended and Restated U.S. Pledge and Security Agreement]

 

--------------------------------------------------------------------------------

 

U. O. REAL ESTATE HOLDING I LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

U. O. REAL ESTATE HOLDING II LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

U. O. REAL ESTATE LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

UO FENWICK, INC.

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

URBN PR HOLDING, INC.

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

URBN HOLDING LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

UO US LLC

 

By:

/s/ Frank Conforti

Name:

Frank Conforti

Title:

Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:

/s/ Donna DiForio

Name:

Donna DiForio

Title:

Authorized Officer

 

 

[Signature Page to Amended and Restated U.S. Pledge and Security Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 4.1(f) of Security Agreement)

INFORMATION AND COLLATERAL LOCATIONS OF URBAN OUTFITTERS, INC.

I.

Name of Grantor: Urban Outfitters, Inc.

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: corporation

IV.

Organizational Number assigned by State of Incorporation or
Organization:  636814

V.

Federal Identification Number: 23-2003332

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

(a)Properties Owned by the Grantor:

 

1.

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

 

2.

Reno Fulfillment Center

12055 Moya Blvd.

Reno, NV 89431

 

3.

Gap Distribution Center

755 Brackbill Road

Gap, PA 17535

 

4.

Gap Fulfillment Center

766 Brackbill Road

Gap, PA 17535

None of the other Entities or any Subsidiary of any of the Entities owns any
real property.  Please note that the Navy Yard Office is a long-term lease with
the Philadelphia Industrial Development Corp. for the land, but Urban Outfitters
owns the buildings and any improvements thereon.

1

 

 

--------------------------------------------------------------------------------

 

(b)Properties Leased by the Grantor (Include Landlord’s Name):

1.

Reno Distribution Center, 6640 Echo Ct., Reno, NV 89431 (Lessor:  FRE LEAR 429,
LLC)

2.

South Carolina Distribution Center, 30 Industrial Park Blvd., Trenton, SC 29847
(Lessor:  Pine Valley Properties; Sublessor:  VF Playwear, Inc.)

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

1.

Metropolitan Warehouse – Bailor

811 Sentous Street, City of Industry, CA 91648

2.

Metropolitan Warehouse – Bailor

741 West Ward Avenue, High Point, NC 27260

3.

Metropolitan Warehouse – Bailor

Metropolitan Building J&K, 2565 Brunswick Avenue, Linden, NJ 07036

 

 

 

2

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF J. FRANKLIN STYER NURSERIES, INC.

I.

Name of Grantor: J. Franklin Styer Nurseries, Inc.

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: corporation

IV.

Organizational Number assigned by State of Incorporation or
Organization:  346278

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

1.

Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

2.

Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

3.

Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF U. O. REAL ESTATE HOLDING I LLC

I.

Name of Grantor: U. O. Real Estate Holding I LLC

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or
Organization:  3285983

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

4

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF U. O. REAL ESTATE HOLDING II LLC

I.

Name of Grantor: U. O. Real Estate Holding II LLC

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or
Organization:  3285984

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF U. O. REAL ESTATE LLC

I.

Name of Grantor: U. O. Real Estate LLC

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or
Organization:  3285981

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF URBN HOLDING LLC

I.

Name of Grantor: URBN Holding LLC

II.

State of Incorporation or Organization: Delaware

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or
Organization:  5093394

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

7

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF UO US LLC

I.

Name of Grantor: UO US LLC

II.

State of Incorporation or Organization: Delaware

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or
Organization:  5093392

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

8

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF ANTHROPOLOGIE, INC.

I.

Name of Grantor: Anthropologie, Inc.

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: corporation

IV.

Organizational Number assigned by State of Incorporation or
Organization:  2077901

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

1.

Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

2.

Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

3.

Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

 

 

9

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF URBAN OUTFITTERS WHOLESALE, INC.

I.

Name of Grantor: Urban Outfitters Wholesale, Inc.

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: corporation

IV.

Organizational Number assigned by State of Incorporation or Organization: 965251

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

1.

Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

2.

Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

3.

Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

 

 

10

 

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF UO FENWICK, INC.

I.

Name of Grantor: UO Fenwick, Inc.

II.

State of Incorporation or Organization: Delaware

III.

Type of Entity: corporation

IV.

Organizational Number assigned by State of Incorporation or Organization:
2438510

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

(b)Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

11

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF URBAN OUTFITTERS WEST LLC

I.

Name of Grantor: Urban Outfitters West LLC

II.

State of Incorporation or Organization: California

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or Organization:
200127610038

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

12

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF FREE PEOPLE OF PA LLC

I.

Name of Grantor: Free People of PA LLC

II.

State of Incorporation or Organization: Pennsylvania

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or Organization:
3859764

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

1.

Reno Fulfillment Center (owned by Urban Outfitters, Inc.)

12055 Moya Blvd.

Reno, NV 89431

 

2.

Gap Distribution Center (owned by Urban Outfitters, Inc.)

755 Brackbill Road

Gap, PA 17535

 

3.

Gap Fulfillment Center (owned by Urban Outfitters, Inc.)

766 Brackbill Road

Gap, PA 17535

 

 

 

13

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF URBN PR HOLDING, INC.

I.

Name of Grantor: URBN PR Holding, Inc.

II.

State of Incorporation or Organization: Delaware

III.

Type of Entity: corporation

IV.

Organizational Number assigned by State of Incorporation or Organization:
5649461

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

14

 

--------------------------------------------------------------------------------

 

INFORMATION AND COLLATERAL LOCATIONS OF URBN PUERTO RICO RETAIL LLC

I.

Name of Grantor: URBN Puerto Rico Retail LLC

II.

State of Incorporation or Organization: Puerto Rico

III.

Type of Entity: limited liability company

IV.

Organizational Number assigned by State of Incorporation or Organization: 346389

V.

Federal Identification Number: ##-#######

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Navy Yard Office

5000 South Broad Street

Philadelphia, PA 19112

Attention: Chief Financial Officer

VII.

Locations of Collateral:

 

(a)

Properties Owned by the Grantor:

None.

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

 

 

15

 

--------------------------------------------------------------------------------

 

EXHIBIT B

(See Sections 3.5 and 7.1 of Security Agreement)

 

Owner

 

Type of Account

 

Bank

 

Account Number

 

Subject to control Agreement or Blocked Accounts Agreement

 

Reason for Exclusion

Urban Outfitters, Inc.

 

Operating/ Master

 

Wells Fargo

 

#############

 

Yes

 

N/A

Urban Outfitters, Inc.

 

Credit Card

 

Wells Fargo

 

##########

 

Yes

 

N/A

Urban Outfitters, Inc.

 

A/P Disbursement

 

Wells Fargo

 

#############

 

No

 

Excluded Account

Urban Outfitters, Inc.

 

Payroll Disbursement

 

Wells Fargo

 

#############

 

No

 

Excluded Account

Urban Outfitters, Inc.

 

Merchandise  Disbursement

 

Wells Fargo

 

#############

 

No

 

Excluded Account

Urban Outfitters, Inc.

 

Operating

 

Wells Fargo

 

######################

 

No

 

Immaterial/ Excluded

URBN Canada Retail, Inc.

 

Operating (Retail)

 

CIBC

 

########

 

No

 

Excluded Account

URBN Canada Retail, Inc.

 

Operating

 

Wells Fargo

 

##########

 

Yes

 

N/A

Urban Outfitters, Inc.

 

Operating (Retail)

 

Wells Fargo

 

##########

 

Yes

 

N/A

UO Fenwick

 

Tax Transactions

 

Wells Fargo

 

##########

 

No

 

Immaterial/ Excluded

Urban Outfitters Wholesale, Inc.

 

EUR receipts

 

Wells Fargo

 

######################

 

No

 

Immaterial/ Excluded

Urban Outfitters Wholesale, Inc.

 

GBP receipts

 

Wells Fargo

 

######################

 

No

 

Immaterial/ Excluded

URBN Chancellor, LLC

 

A/P Disbursement

 

Wells Fargo

 

##########

 

No

 

Excluded Account

URBN Nvy LoSp, LLC

 

A/P Disbursement

 

Wells Fargo

 

##########

 

No

 

Excluded Account

URBN Callowhill, LLC

 

A/P Disbursement

 

Wells Fargo

 

##########

 

No

 

Excluded Account

URBN Waverly Amis, LLC

 

A/P Disbursement

 

Wells Fargo

 

##########

 

No

 

Excluded Account

URBN US, LLC

 

Tax Transactions

 

Wells Fargo

 

##########

 

No

 

Excluded Account

URBN Holding Inc

 

Tax Transactions

 

Wells Fargo

 

##########

 

no

 

Excluded Account

URBN KOP Pavilion LLC

 

A/P Disbursement

 

Wells Fargo

 

##########

 

No

 

Excluded Account

URBN Devon Yard LLC

 

A/P Disbursement

 

Wells Fargo

 

##########

 

No

 

Excluded Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

US Bank

 

############

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

TD Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

SunTrust Bank

 

#############

 

No

 

Retail Account

URBN Canada Retail, Inc.

 

Operating (Retail)

 

Scotia Bank

 

#############

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Regions Bank

 

########

 

No

 

Retail Account

URBN Canada Retail, Inc.

 

Operating (Retail)

 

RBC

 

#######

 

Yes

 

N/A

URBN Canada Retail, Inc.

 

Credit Card

 

RBC

 

#######

 

Yes

 

N/A

URBN Canada Retail, Inc.

 

A/P Disbursement

 

RBC

 

#######

 

No

 

Excluded Account

URBN Canada Retail, Inc.

 

A/P Disbursement

 

RBC

 

#######

 

No

 

Excluded Account

URBN Canada Retail, Inc.

 

Operating/ Master

 

RBC

 

#######

 

Yes

 

N/A

Urban Outfitters, Inc.

 

Operating (Retail)

 

PNC Bank

 

##########

 

No

 

Excluded Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Parke Cities Bank

 

########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Old National Bank

 

#######

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

M & T Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

KeyBank

 

############

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

JPMorgan Chase

 

#########

 

Yes

 

N/A

Urban Outfitters, Inc.

 

Operating (Retail)

 

HSBC

 

#########

 

No

 

Savings Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Compass Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Comerica Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Comerica Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Comerica Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Citizens Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Bank of the West

 

########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Bank of Hawaii

 

#######

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Bank of America

 

##########

 

Yes

 

N/A

Urban Outfitters, Inc.

 

Operating (Retail)

 

Bank of America

 

##########

 

Yes

 

N/A

Urban Outfitters, Inc.

 

Operating (Retail)

 

Associated Bank

 

##########

 

No

 

Retail Account

Urban Outfitters, Inc.

 

Operating (Retail)

 

Alliance Bank

 

######

 

No

 

Retail Account

URBN Canada Retail, Inc.

 

Savings Account

 

HSBC

 

###‐######‐###

 

Yes

 

N/A

Securities Accounts

 

 

 

 

 

 

 

 

 

 

Owner

 

Type of Account

 

Bank

 

Account Number

 

Subject to control Agreement or Blocked Accounts Agreement

 

Reason for Exclusion

URBN Canada Retail, Inc.

 

Investment portfolio

 

Oppenheimer & Co.

 

###-#######

 

Yes

 

N/A

URBN Canada Retail, Inc.

 

Investment portfolio

 

Oppenheimer & Co.

 

###-#######

 

Yes

 

N/A

UO Fenwick, Inc.

 

Investment portfolio

 

Oppenheimer & Co.

 

###-#######

 

Yes

 

N/A

 




16

 

--------------------------------------------------------------------------------

 

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

None.

CHATTEL PAPER

None.

 

 

 

17

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS ARE TO BE FILED

 

DEBTOR

 

FILING OFFICE

Urban Outfitters, Inc.

 

Secretary of State of the Commonwealth of Pennsylvania

Anthropologie, Inc.

 

Secretary of State of the Commonwealth of Pennsylvania

Free People of PA LLC

 

Secretary of State of the Commonwealth of Pennsylvania

J. Franklin Styer Nurseries, Inc.

 

Secretary of State of the Commonwealth of Pennsylvania

U. O. Real Estate LLC

 

Secretary of State of the Commonwealth of Pennsylvania

U. O. Real Estate I LLC

 

Secretary of State of the Commonwealth of Pennsylvania

U. O. Real Estate II LLC

 

Secretary of State of the Commonwealth of Pennsylvania

Urban Outfitters Wholesale, Inc.

 

Secretary of State of the Commonwealth of Pennsylvania

UO Fenwick, Inc.

 

Secretary of State of the State of Delaware

UO US LLC

 

Secretary of State of the State of Delaware

URBN Holding LLC

 

Secretary of State of the State of Delaware

URBN PR Holding, Inc.

 

Secretary of State of the State of Delaware

Urban Outfitters West LLC

 

Secretary of State of the State of California

Urban Puerto Rico Retail LLC

 

Secretary of State of the Commonwealth of Puerto Rico

 

 

 

18

 

--------------------------------------------------------------------------------

 

EXHIBIT E

INSURANCE

(Certificates of Insurance delivered by attachment to Perfection Certificate in
lieu of attachment hereto)

 

 

 

19

 

--------------------------------------------------------------------------------

 

EXHIBIT F

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below.  All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the Security
Agreement.  The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct.  The undersigned further agrees that this Amendment may be attached
to that certain Amended and Restated U.S. Pledge and Security Agreement, dated
as of ________, 2018, between the undersigned, as the Grantors, and JPMorgan
Chase Bank, N.A., as the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in the
Security Agreement.  

 

By:

 

Name:

 

Title:

 

 

20

 

--------------------------------------------------------------------------------

 

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

1.

COMMON SHARES:

 

Issuer of Equity Interests

 

Owner of 100% of Equity Interests (or percentage owned)

 

Number of Shares (Common) Issued

 

Par Value/Certificated

Anthropologie, Inc.

 

Urban Outfitters, Inc.

 

100

 

$0.10/Certificated/Share Number 2

Urban Outfitters Wholesale, Inc.

 

Anthropologie, Inc.

 

1,000

 

$0.10/Certificated/Share Number 2

UO Fenwick, Inc.

 

Urban Outfitters Wholesale, Inc.

 

1,000

 

$1.00/Certificated/Share Number 2

URBN PR Holding, Inc.

 

Urban Outfitters, Inc.

 

100

 

$0.01/Not Certificated

J. Franklin Styer Nurseries, Inc.

 

Anthropologie, Inc.

 

5,000

 

None/Not Certificated

URBN Canada Retail, Inc. (equity to be pledged 65%)

 

UO US LLC

 

48,785,026

 

$1.18/Share Numbers 1- 7

 

2.

LIMITED LIABILITY COMPANY – UNCERTIFICATED MEMBERSHIP INTERESTS PLEDGED

 

Issuer of Equity Interests:

 

 

 

 

Limited Liability Company

 

Member Corporation

 

Ownership %

Urban Outfitters West, LLC

 

Urban Outfitters Wholesale, Inc.

 

100%

Free People of PA, LLC

 

Urban Outfitters Wholesale, Inc.

 

100%

UO US LLC

 

URBN Holding LLC

 

100%

U. O. Real Estate Holding I LLC

 

Urban Outfitters, Inc.

 

100%

U. O. Real Estate Holding II LLC

 

U. O. Real Estate Holding I LLC

 

100%

U. O. Real Estate LLC

 

U. O. Real Estate Holding II LLC

 

100%

URBN Puerto Rico Retail LLC

 

URBN PR Holding, Inc.

 

100%

URBN Holding LLC

 

UO Fenwick, Inc.

 

100%

URBN Bethesda Row LLC*

 

Anthropologie, Inc.

 

100%

URBN Devon Yard LLC*

 

Anthropologie, Inc.

 

100%

URBN FNB Holdings LLC*

 

Urban Outfitters, Inc.

 

100%

 

* Immaterial Subsidiary.

3.Limited Partnership Interests

 

Partnership

 

Partners

 

Partnership %

URBN Group Holdings LP^

 

UO Fenwick, Inc.

 

10.0%

 

 

URBN Holding LLC

 

90.0%

 

^Equity to be pledged 100% for the Canadian Obligations and 65% for the U.S.
Obligations.

 

 

 

21

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

ASSIGNED CONTRACTS

None.

22

 